Exhibit 10.1


PURE STORAGE, INC.
RESTRICTED STOCK AWARD GRANT NOTICE
(2015 EQUITY INCENTIVE PLAN)



Pure Storage, Inc. (the “Company”), pursuant to its 2015 Equity Incentive Plan
(the “Plan”), hereby awards to you (the “Participant”) a restricted stock award
covering the number of shares of the Company’s Common Stock set forth below. The
Company acknowledges the receipt from Participant of consideration with respect
to the par value of the shares of the Company’s Common Stock in the form of
cash, past or future services rendered to the Company by Participant or such
other form of consideration as is acceptable to the Board. The restricted stock
award and the shares of Common Stock awarded hereunder are subject to all of the
terms, conditions and restrictions as set forth herein, in the Restricted Stock
Award Agreement and the Plan, all of which are attached hereto and incorporated
herein in their entirety. Capitalized terms not explicitly defined herein but
defined in the Plan or the Restricted Stock Award Agreement will have the same
definitions as in the Plan or the Restricted Stock Award Agreement, as
applicable. If there is any conflict between the terms herein and the Plan, the
terms of the Plan will control.
Date of Grant:
 
 
 
Vesting Commencement Date:
 
 
 
Number of Shares Subject to Award:
 
 
 

Vesting Schedule:     The Unvested Shares subject to this Award will vest and
become Vested Shares in accordance with the vesting schedule below (each such
vesting date specified below, a “Vesting Date”):


Subject to the Participant’s Continuous Service through the applicable vesting
date, ____________________________________________________________________


In the event Participant’s Continuous Service terminates for any reason, all
Unvested Shares as of the date of such termination of Continuous Service shall
immediately and automatically be forfeited and returned to the Company without
any payment of consideration therefor and without any required action by or
notice to Participant.


Mandatory Sale to Cover Withholding Tax:


As a condition to acceptance of this Award, to the greatest extent permitted
under the Plan and applicable law, any withholding obligations for applicable
Tax-Related Items (as defined in Section 10 of the Restricted Stock Award
Agreement) will be satisfied through the sale of a number of the shares of
Common Stock subject to the Award as determined in accordance with Section 10 of
the Award Agreement and the remittance of the cash proceeds of such sale to the
Company. Under the Restricted Stock Award Agreement, the Company is authorized
and directed by Participant to make payment from the cash proceeds of this sale
directly to the appropriate taxing authorities in an amount equal to the
withholding obligation for Tax-Related Items. It is the Company’s


1
 

--------------------------------------------------------------------------------




intent that the mandatory sale to cover withholding obligations for Tax-Related
Items imposed by the Company on Participant in connection with the receipt of
this Award comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Exchange Act and be interpreted to comply with the requirements of Rule
10b5-1(c).


Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Award Grant
Notice, the Restricted Stock Award Agreement and the Plan. Participant
acknowledges and agrees that this Restricted Stock Award Grant Notice and the
Restricted Stock Award Agreement may not be modified, amended or revised except
as provided therein or in the Plan. Participant further acknowledges that as of
the Date of Grant, this Restricted Stock Award Grant Notice, the Restricted
Stock Award Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the acquisition of stock in the Company
and supersede all prior oral and written agreements, promises and/or
representations on that subject with the exception of (i) equity awards
previously granted and delivered to Participant, and (ii) any compensation
recovery policy that is or may be adopted by the Company or is otherwise
required by applicable law.
By accepting this restricted stock award, Participant consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system to the extent established and maintained by the
Company or another third party designated by the Company.
PURE STORAGE, INC.
 
PARTICIPANT:
By:
 
 
 
 
Signature
 
Signature
Title:
 
 
 
Date:
 
Date:
 



ATTACHMENTS:     


Attachment I:
Restricted Stock Award Agreement

Attachment II:
2015 Equity Incentive Plan





2
 

--------------------------------------------------------------------------------





ATTACHMENT I
RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) and
this Restricted Stock Award Agreement (the “Agreement” and together with the
Grant Notice, the “Award”) and its 2015 Equity Incentive Plan (as amended from
time-to-time, the “Plan”), Pure Storage, Inc. (the “Company”) has awarded you
the number of shares of the Company’s Common Stock subject to the Award as
indicated in the Grant Notice. Capitalized terms not explicitly defined in this
Agreement but defined in the Plan will have the same definitions as in the Plan.
If there is any conflict between the terms in this Agreement and the Plan, the
terms of the Plan will control.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows:
1.VESTING. Subject to the limitations contained herein, your Award will vest
pursuant to the Vesting Schedule in the Grant Notice, provided that vesting will
cease upon the termination of your Continuous Service. “Vested Shares” will mean
shares subject to your Award that have vested in accordance with the Vesting
Schedule and with respect to which the forfeiture conditions and restrictions
set forth in Sections 2 and 3 have lapsed, and “Unvested Shares” will mean
shares subject to your Award that have not vested in accordance with the Vesting
Schedule that remain subject to such risk of forfeiture and restrictions on
transfer as set forth in sections 2 and 3 of this Agreement.
For purposes of your Award, your Continuous Service will be considered
terminated (regardless of the reason of termination, whether or not later found
to be invalid or in breach of employment or other laws or rules in the
jurisdiction where you are providing service or the terms of your employment or
service agreement, if any) effective as of the date that you cease to actively
provide services to the Company or any Affiliate and will not be extended by any
notice period (e.g., employment or service would not include any contractual
notice or any period of “garden leave” or similar period mandated under
employment or other laws in the jurisdiction where you are employed or providing
services or the terms of your employment or service agreement, if any); the
Board shall have exclusive discretion to determine when you are no longer
actively employed or providing services for purposes of the Plan (including
whether you still may be considered to be providing services while on a leave of
absence).
2.    FORFEITURE OF UNVESTED SHARES. Except as may be expressly provided in the
Grant Notice or otherwise determined by the Board in its sole discretion, in the
event your Continuous Service terminates for any reason, all Unvested Shares as
of the date of your termination of Continuous Service shall immediately and
automatically be forfeited and returned to the Company without any payment to
you and without any required action or notice to you. You hereby agree to take
whatever action the Company deems necessary to effectuate the Company’s
reacquisition of the Unvested Shares and the return of such shares to the
Company. Following such forfeiture and return to the Company, the Company will
become the legal and beneficial owner of the Unvested Shares and all rights and
interests in and related to such shares, and the Company will have the right to
transfer to its own name the Unvested Shares without further action by you.
3.    RESTRICTIONS AND CONDITIONS.
(a)    In addition to any other limitation on transfer created by applicable
securities laws, you may not sell, assign, hypothecate, donate, encumber or
otherwise dispose of all or any part of the Unvested Shares or any interest in
the Unvested Shares. In the case of Vested Shares, you will not sell, assign,


3
 

--------------------------------------------------------------------------------




hypothecate, donate, encumber or otherwise dispose of all or any part of the
Vested Shares or any interest in the Vested Shares except in compliance with
this Agreement, the Company’s bylaws and applicable securities laws.
(b)    In order to implement the provisions of this award, the Company may at
its election either (i) after the Date of Grant, issue a certificate
representing the shares of Common Stock subject to this Award and place a legend
on and stop transfer notice describing the restrictions on and forfeitability of
the Unvested Shares subject to this Award, in which case the Company may retain
such certificates unless and until the Unvested Shares represented by such
certificate have vested and may cancel such certificate if and to the extent
that the Unvested Shares are forfeited and returned to the Company or (ii) not
issue any certificate representing shares of Common Stock subject to this Award
and instead document your interest in such shares of Common Stock by registering
such shares of Common Stock with the Company’s transfer agent (or another
custodian selected by the Company) in book entry form in your name with the
applicable restrictions noted in the book-entry system, in which case
certificate(s) representing all or a part of shares of Common Stock will not be
issued unless and until Unvested Shares become Vested Shares hereunder. The
Company may provide for delay in the issuance or delivery of Vested Shares as it
determines appropriate in order to effectuate Section 10(b) and/or Section 10(d)
of this Agreement.
(c)    Unvested Shares, together with any other assets or securities in respect
of such Unvested Shares (e.g., dividends), shall be remitted to the Company and
subject to forfeiture and restriction on transfer pursuant to Sections 2 and 3
of this Agreement and all other restrictions of the Grant Notice, this Agreement
and the Plan. Subject to the provisions of Sections 2 and 3 of this Agreement,
all Vested Shares (and any other vested assets and securities attributable
thereto) shall be released by the Company within sixty (60) days following the
date of their vesting. At all times prior to the release of the shares of Common
Stock pursuant to the foregoing sentence, the certificates or book entries
representing such shares shall remain in the Company’s possession or control. If
the Unvested Shares are to be certificated in accordance with Section 3(b)(i),
you shall deliver to the Company a duly executed blank stock power in a form to
be provided by the Company.
4.    RIGHTS AS STOCKHOLDER. Subject to the provisions of this Award, you will
exercise all rights and privileges of a stockholder of the Company with respect
to the shares of Common Stock subject to this award. You will be deemed to be
the holder of the shares for purposes of receiving any dividends that may be
paid with respect to such shares (which will be subject to the applicable
restrictions and conditions under Section 3 above) and for purposes of
exercising any voting rights relating to such shares. For clarity, any dividend
that may be paid with respect to this Award will be subject to the same vesting
and forfeiture restrictions as apply to the shares to which they relate.
5.    RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award
shall be endorsed with appropriate legends as determined by the Company.
6.    CAPITALIZATION ADJUSTMENTS. The number of shares and/or class of
securities subject to your Award may be adjusted from time to time for
Capitalization Adjustments.
7.    COMPLIANCE. You may not be issued any Common Stock under your Award unless
the shares of Common Stock underlying the Award are either (i) then registered
under the Securities Act, or (ii) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act. Your
Award must also comply with other applicable laws and regulations governing the
Award, including any state, federal and foreign laws, and you shall not receive
such Common Stock if the Company determines that such receipt would not be in
material compliance with such laws and regulations.


4
 

--------------------------------------------------------------------------------




8.    AWARD NOT A SERVICE CONTRACT.
(a)    Nothing in this Agreement (including, but not limited to, the vesting of
your Award or the issuance of the shares subject to your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company, the Employer or any other
Affiliate; (ii) constitute any promise or commitment by the Company, the
Employer or any other Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company or the
Employer of the right to terminate you at any time and without regard to any
future vesting opportunity that you may have.
(b)    The Company has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Affiliates at any time or from time
to time, as it deems appropriate (a “reorganization”). Such a reorganization
could result in the termination of your Continuous Service, or the termination
of Affiliate status of the Employer and the loss of benefits available to you
under this Agreement, including but not limited to, the termination of the right
to continue vesting in the Award. This Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an Employee
or Consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with the Company’s right to conduct a
reorganization.
9.    TAX CONSEQUENCES. The Company has no duty or obligation to minimize the
tax consequences to you of this Award and shall not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Award and by signing the Grant
Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so. You understand that you (and not the Company) shall be
responsible for your own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement. You agree to
review with your own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this
Agreement. You will rely solely on such advisors and not on any statements or
representations of the Company or any of its agents. You understand that Section
83 of the Code taxes as ordinary income to you the fair market value of the
shares of Common Stock issued to you pursuant to the Award as of the date any
restrictions on such shares lapse (that is, as of the date on which part or all
of such shares vest). You agree to notify the Company, within five business
days, if you file an election under Section 83(b) of the Code (an “83(b)
Election”) with the Internal Revenue Service within thirty (30) days after the
date your acquire shares of Common Stock pursuant to your Award by providing a
copy of the filed 83(b) Election to the Company, and you agree to assume any
liability associated with the failure to timely notify the Company of your 83(b)
Election, which is entirely your voluntary tax filing decision. You assume all
responsibility for filing an 83(b) Election and paying all taxes resulting from
such election or the lapse of the restrictions on the Common Stock. YOU
ACKNOWLEDGE THAT IT IS YOUR OWN RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A
TIMELY ELECTION UNDER SECTION 83(B) OF THE CODE. THE COMPANY AND ITS LEGAL
COUNSEL CANNOT ASSUME RESPONSIBILITY FOR FAILURE TO FILE THE 83(B) ELECTION IN A
TIMELY MANNER UNDER ANY CIRCUMSTANCES.


5
 

--------------------------------------------------------------------------------




10.    RESPONSIBILITY FOR TAXES.
(a)    You acknowledge that, regardless of any action the Company or, if
different, your employer (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company and the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of your Award, including the grant of the Award, the vesting of the
shares, the delivery or sale of any shares of Common Stock and the issuance of
any dividends, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of your Award to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. You acknowledge and agree that you will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates for
Tax-Related Items arising from your Award or your other compensation. Further,
if you are subject to Tax-Related Items in more than one jurisdiction, you
acknowledge that the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
(b)    Prior to the relevant taxable or tax withholding event, as applicable,
you agree to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. Specifically, pursuant to Section
10(d) below, you have agreed to a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you have (except in the case of Officers, as set forth
below) irrevocably agreed to sell a portion of the vested shares of Common Stock
to be delivered in connection with your Award to satisfy any withholding
obligations for Tax-Related Items and whereby the FINRA Dealer has committed to
forward the proceeds necessary to satisfy any withholding obligations for
Tax-Related Items directly to the Company and/or the Employer. If, for any
reason, such “same day sale” commitment pursuant to Section 10(d) does not
result in sufficient proceeds to satisfy any withholding obligations for
Tax-Related Items, or you are an Officer and have provided notice to the Company
at least five business days prior to a vesting date of your election to opt out
of the “same day sale” commitment under Section 10(d) with respect to such
vesting date, you authorize the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by one or a combination of the following: (i)
withholding from your wages or other cash compensation paid to you by the
Company or the Employer; (ii) withholding a number of shares of Common Stock
having a fair market value determined by the Company as of the date of the
relevant taxable or tax withholding event, as applicable, that are otherwise
deliverable to you upon settlement; provided, however, that to the extent
necessary to qualify for an exemption from application of Section 16(b) of the
Exchange Act, if applicable, such share withholding procedure be subject to the
express prior approval of the Compensation Committee; or (iv) causing you to
tender a cash payment (which may be in the form of a check, electronic wire
transfer or other method permitted by the Company).
(c)    Depending on the withholding method, the Company or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case you may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in shares of Common Stock, for tax purposes, you are deemed to have been issued
the full number of shares of Common Stock subject to the Vested Shares
notwithstanding that a number of the shares of Common Stock are held back solely
for the purpose of paying the Tax-Related Items.
(d)    You hereby acknowledge and agree to the following:


6
 

--------------------------------------------------------------------------------




(i)    I hereby appoint Morgan Stanley Smith Barney LLC (or any successor agent
determined by the Company) as my agent (the “Agent”), and authorize the Agent
to:
(1)Sell on the open market at the then prevailing market price(s), on my behalf,
as soon as practicable on or after each date on which shares of Common Stock
underlying my Award vest, the number (rounded up to the next whole number) of
the shares of Common Stock to be delivered to me in connection with the vesting
of those shares sufficient to generate proceeds to cover (1) any withholding
obligations for Tax-Related Items arising in connection with the Award, and (2)
all applicable fees and commissions due to, or required to be collected by, the
Agent with respect thereto; and
(2)Remit any remaining funds to me.
(ii)    I hereby authorize the Company and the Agent to cooperate and
communicate with one another to determine the number of shares of Common Stock
underlying my Award that must be sold pursuant to this Section 10(d).
(iii)    I understand that the Agent may effect sales as provided in this
Section 10(d) in one or more sales and that the average price for executions
resulting from bunched orders will be assigned to my account. In addition, I
acknowledge that it may not be possible to sell shares of Common Stock as
provided by in this Section 10(d) due to (i) a legal or contractual restriction
applicable to me or the Agent, (ii) a market disruption, (iii) rules governing
order execution priority on the national exchange where the Common Stock may be
traded or (iv) applicable law restricting such sale. In the event of the Agent’s
inability to sell shares of Common Stock, I will continue to be responsible for
the timely payment to the Company of all Tax-Related Items that are required by
applicable laws and regulations to be withheld.
(iv)    I acknowledge that regardless of any other term or condition of this
Section 10(d), the Agent will not be liable to me for (a) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (b) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.
(v)    I hereby agree to execute and deliver to the Agent any other agreements
or documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 10(d). The Agent is a third-party
beneficiary of this Section 10(d).
(vi)    This Section 10(d) shall terminate not later than the date on which all
Tax-Related Items arising in connection with the Award have been satisfied.
(vii)    Officers may, on notice delivered five or more business days prior to a
vesting date, opt out of the “same day sale” commitment under this Section 10(d)
with respect to such vesting date provided alternate arrangements acceptable to
the Company to satisfy any withholding obligation for Tax-Related Items have
been made, as described in Section 9(a).
(viii)    I hereby authorize the Company to appoint a successor Agent should
Morgan Stanley Smith Barney LLC (or its successor) resign as Agent or be
replaced by the Company.
(e)    You agree to pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. You acknowledge and agree that the


7
 

--------------------------------------------------------------------------------




Company may refuse to deliver the shares of Common Stock, or the proceeds of the
sale of shares of Common Stock, if you fail to comply with your obligations in
connection with the Tax-Related Items.
11.    NOTICES. Any notices provided for in your Award or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five days
after deposit in the U.S. mail, postage prepaid, addressed to you at the last
address you provided to the Company. The Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan and this
Award by electronic means or to request your consent to participate in the Plan
by electronic means. By accepting this Award, you consent to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
12.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control. In addition, your Award (and any
compensation paid or shares issued under your Award) is subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law. No recovery of compensation under such a clawback policy will be an event
giving rise to a right to voluntarily terminate employment upon a resignation
for “good reason,” or for a “constructive termination” or any similar term under
any plan of or agreement with the Company.
13.    OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.
14.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this Award will not
be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
15.    SEVERABILITY. If all or any part of this Award or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity will not invalidate any portion of this Award or the Plan not
declared to be unlawful or invalid. Any Section of this Award (or part of such a
Section) so declared to be unlawful or invalid shall, if possible, be construed
in a manner which will give effect to the terms of such Section or part of a
Section to the fullest extent possible while remaining lawful and valid.
16.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of stock. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.


8
 

--------------------------------------------------------------------------------




17.    ELECTRONIC DELIVERY AND ACCEPTANCE. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company and that such online or
electronic participation shall have the same force and effect as documentation
executed in written form.
18.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award are
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns. Your rights and obligations
under your Award may only be assigned with the prior written consent of the
Company and subject to the terms and conditions of this Agreement and the Plan.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
(d)    This Award Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Award Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and assets of the
Company.
*    *    *
This Restricted Stock Award Agreement will be deemed to be signed by the Company
and Participant upon the signing or electronic acceptance by Participant of the
Restricted Stock Award Grant Notice to which it is attached.


9
 

--------------------------------------------------------------------------------




ATTACHMENT II
2015 EQUITY INCENTIVE PLAN














































10
 